I respectfully dissent from the majority opinion. I acknowledge the Ohio Supreme Court held in State v. Gaines (1989),46 Ohio St.3d 65, 68, a defendant may be convicted of aggravated robbery for use of a BB gun because it may be used as a bludgeon. Nevertheless, I agree with the dissent of Judge Gwin in State v.McKnight (February 5, 1996), Stark App. No. 1995CA00241, unreported. I note the evidence presented in the case sub judice
is even less supportive of the conclusion the BB gun herein is a deadly weapon than the evidence presented in McKnight.  InMcKnight, a police officer testified the BB gun could be used as a bludgeon to inflict death. No such testimony exists herein.
As no evidence was introduced the BB gun was intended to be used or threatened to be used as a bludgeon, I conclude it was not a deadly weapon. State v. Nelson (August 18, 1995), Montgomery County App. No. 14775, unreported citing State v. Luckey (1974), 69 Ohio Op.2d 111. See, also State v. Deboe (1977), 62 Ohio App.2d 192,193-194.
JUDGE WILLIAM B. HOFFMAN.
For the reasons stated in the Memorandum-Opinion on file, the judgment of the Stark County Common Pleas Court is affirmed. Costs to appellant.